Citation Nr: 0823863	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
(major) shoulder acromioclavicular joint (AC) separation 
(left shoulder disability), evaluated as 10 percent disabling 
prior to January 4, 2006.

2.  Entitlement to an increased rating for left shoulder 
disability, evaluated as 20 percent disabling from January 4, 
2006.

3.  Entitlement to an increased rating for residuals of right 
(minor) shoulder strain (right shoulder disability), 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left knee strain, 
currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for right hip 
disability as secondary to an undiagnosed illness.

6.  Entitlement to service connection for disability of the 
left hip, including subchondral cyst formation, as secondary 
to an undiagnosed illness.

7.  Entitlement to service connection for lumbar spine 
disability as secondary to an undiagnosed illness.

8.  Entitlement to service connection for cervical spine 
disability as secondary to an undiagnosed illness.

9.  Entitlement to service connection for right ankle 
disability as secondary to an undiagnosed illness.

10.  Entitlement to service connection for left ankle 
disability as secondary to an undiagnosed illness.

11.  Entitlement to service connection for right knee 
disability as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 2002.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In pertinent part, a November 2005 RO rating decision denied 
a rating in excess of 10 percent for right shoulder 
disability and denied service connection claims for bilateral 
hip disability, subchondral cyst formation of the left hip, 
lumbar spine disability, and cervical spine disability.  The 
RO also denied applications to reopen claims of service 
connection for right knee, right ankle and left ankle 
disabilities.  A December 2005 RO rating decision denied 
ratings in excess of 10 percent for left shoulder and left 
knee disabilities.  In a March 2006 rating decision, the RO 
increased the evaluation for left shoulder disability to 20 
percent disabling, effective January 4, 2006.

In September 2007, the Board found that new and material 
evidence had been submitted to reopen the claims of service 
connection for right knee, right ankle and left ankle 
disabilities; and remanded all the claims to the RO for 
further development and consideration. 

The issues of entitlement to service connection for 
disabilities of the right hip, left hip, lumbar spine, 
cervical spine, right ankle, left ankle, and right knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The veteran is left handed.

2.  Before January 4, 2006, the preponderance of the evidence 
demonstrates that the veteran has limitation of left arm 
motion to the shoulder.

3.  From January 4, 2006, the preponderance of the evidence 
is against a finding that the veteran's left arm motion is 
limited to midway between the side and shoulder level, by 
frequent episodes of dislocation and guarding of all arm 
movements, or that there is fibrous union of the humerus.

4.  The preponderance of the evidence is against a finding 
that the veteran's right arm motion is limited to 25 degrees 
from the side, or that there is fibrous union of the humerus.

5.  The preponderance of the evidence is against a finding 
that the veteran's left knee disability is limited to flexion 
to 30 degrees, or extension to 15 degrees, or that he 
manifests any recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a left shoulder 
disability have been met before January 4, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5202 (2007).

2.  The criteria for a rating for a left shoulder disability 
greater than 20 percent have not been met from January 4, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202 (2007).

3.  The criteria for a rating for a right shoulder disability 
greater than 20 percent have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202 (2007).

4.  The criteria for a rating for a left knee disability 
greater than 10 percent have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5057, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id. 

Here, because the Vazquez-Flores decision was only recently 
issued, the veteran has not received notice specifically 
tailored to comply with it.  This type of notice error is 
presumed prejudicial and it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final  Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Id. 

The veteran was notified that he must show evidence of an 
increase in severity of his disability in a May 2004 letter.  

Although the veteran did not receive notification asking him 
to identify the effects his disability has on his employment 
and his daily life, he has presented such information through 
his multiple VA examinations and his statements in support of 
his claims.  Since the veteran has presented evidence of such 
through his statements and his VA examination, he has not 
been prejudiced by not having received notification of the 
necessity to present this evidence.  See Pelegrini, supra.  

Any deficiency in the notice to the veteran or the timing of 
these notices is harmless error where the evidence 
established that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

II.  Analysis

The veteran contends he is entitled to an increased rating 
for his bilateral shoulder and left knee disabilities, as the 
symptoms of the condition severely limit his daily 
functioning.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

When an evaluation of a disability is based upon limitation 
of motion, consideration must be given to additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disabilities may have been more severe than 
at other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The RO has already 
assigned such staged ratings to his left shoulder disability.  

A.  Shoulder Disabilities 

The veteran's left (major) shoulder disorder is rated 10 
percent disabling before January 4, 2006, under 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (impairment of the clavicle or 
scapula), and 20 percent disabling, thereafter, under 
Diagnostic Code 5201 (limitation of motion of the arm).  The 
right (minor) shoulder disorder is rated 20 percent disabling 
under Diagnostic Code 5201.  The veteran seeks higher 
ratings. 

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  The veteran is left handed, therefore, 
his left upper extremity is the major upper extremity.  This 
code provides for a 20 percent evaluation for limitation of 
motion of the major or minor arm when motion is possible to 
the shoulder level.  Limitation of motion to midway between 
the side and shoulder level warrants a 30 percent evaluation 
for the major shoulder, and a 20 percent evaluation for the 
minor shoulder.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major shoulder, 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under the provisions of Diagnostic Code 5202, a 20 percent 
rating is warranted for malunion of the humerus of the major 
upper extremity with moderate deformity.  A 30 percent 
evaluation requires marked deformity.  A 20 percent 
evaluation is also warranted for infrequent episodes of 
dislocation of the scapulohumeral joint with guarding of 
movement only at the shoulder level; or for frequent episodes 
of dislocation and guarding of all arm movements of the minor 
extremity.  A 30 percent evaluation requires frequent 
episodes of dislocation and guarding of all arm movements.  
Fibrous union of the humerus warrants a 50 percent rating of 
the major upper extremity, and a 40 percent rating for the 
minor upper extremity; nonunion of the humerus (a false, 
flail joint) warrants a 60 percent rating for the major upper 
extremity, and a 50 percent rating for the minor upper 
extremity.  Loss of the head of the humerus (flail shoulder) 
warrants an 80 percent rating for the major upper extremity, 
and a 70 percent rating for the minor upper extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.



1.  Left (Major) Shoulder Disability Before January 4, 2006

The evidence of record does not show that the veteran has 
nonunion or dislocation of the scapulohumeral joint, 
infrequent episodes and guarding of all arm movements, or 
malunion of the humerus.  Therefore, the veteran does not 
meet the criteria for an increased evaluation under 
Diagnostic Codes 5202 or 5203.

Although the September 2004 VA examination does not show 
limitation of motion to warrant a higher rating, there is 
objective medical evidence showing limitation of motion of 
the left arm to shoulder level, as an October 2005 VA 
examination found that the veteran's could forward flex the 
right arm to 90 degrees and abduct it to 70 degrees.  
Therefore, an increased, 20 percent, rating is warranted 
under Diagnostic Code 5201.

The evidence of record reveals that the veteran has not 
sustained functional loss to a degree severe enough to 
warrant an even higher rating.  The examiner who conducted 
the September 2004 examination stated that active range of 
motion did not produce any weakness, fatigue, incoordination 
with repetitive use.  The examiner who conducted the October 
2005 examination stated that additional functional loss could 
not be determined without resorting to speculation.  There is 
no evidence of functional loss approximating a 30 percent 
rating under Diagnostic Code 5201, which contemplates 
limitation of motion of the arm to midway between the side 
and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

2.  Right (Minor) Shoulder Disability; and Left (Major) 
Shoulder Disability 
From January 4, 2006

On VA examination in September 2004, the veteran's right 
forward flexion was 0 to 165 degrees minus 15 degrees 
secondary to pain.  His right shoulder abduction was 0 to 170 
degrees minus 10 degrees secondary to pain.  His internal and 
external rotation were 0 to 85 degrees minus 5 degrees 
secondary to pain.  

On VA examination in October 2005, the veteran's forward 
flexion was 0 to 90 degrees, with an additional limitation of 
motion of 5 degrees due to pain on repetitive use.  His 
shoulder abduction was 0 to 70 degrees, with an additional 
limitation of motion of  5 degrees due to pain on repetitive 
use.  His external rotation was 0 to 20 degrees; internal 
rotation was 0 to 40 degrees with no pain.

On VA examination of both shoulders on January 4, 2006, the 
veteran's forward flexion was 30 of 180 degrees.  His 
shoulder extension was 20 of 50 degrees, abduction was 30 of 
180 degrees, and adduction was 20 of 50 degrees.  His 
internal and external rotation were 30 of 90 degrees.  The 
examiner noted that the veteran complained of pain at the end 
points of the movements; and that there was no further 
limitation of motion or pain with repeated efforts.  However, 
the examiner also noted that the veteran's range of motion of 
his shoulders were much greater prior to, during, and after 
his examination during dressing and undressing.  The veteran 
was able to flex his left and right arms to 60 degrees; 
abduct his left arm to 80 degrees, his right arm to 90 
degrees with mild discomfort; extend his left arm to 35 
degrees; internally rotate his left and right arms to 90 
degrees; and externally rotate his left arm to 70 degrees, 
his right arm to 60 degrees.  These range of motion 
measurements, not the ones reported during range of motion 
testing, will be used in resolving this claim.  

On VA examination in December 2007, the veteran's forward 
flexion was 85degrees.  His shoulder extension was 30 
degrees, abduction was 85 degrees, and adduction was 20 
degrees.  His internal and external rotation were 30 to 90 
degrees.  The examiner noted that the veteran complained of 
pain at the end points of the movements during repetitive 
motion.  There was no loss of motion, weakness, fatiguability 
or incoordination with repetitive movement.  Muscle strength 
was 5/5.  

As there is no objective medical evidence showing limitation 
of motion of the left arm to midway between the side and 
shoulder level, or limitation of motion of the right arm to 
25 degrees to the side, a rating greater than 20 percent is 
not warranted under Diagnostic Code 5201.  The evidence of 
record reveals that the veteran has not sustained functional 
loss to a degree severe enough to warrant a higher rating.  
At his January 2006 and December 2007 VA examinations, the 
examiners stated that the veteran did not have further 
limitation of motion or pain with repeated efforts.  The 
functional loss described by the examiners does not 
approximate a 30 percent rating under Diagnostic Code 5201 
which contemplates limitation of motion of the left arm to 
midway between the side and shoulder level, or of the right 
arm to within 25 degrees from the side.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The highest possible rating under Diagnostic Code 5203 is 20 
percent.  Since the veteran is already rated at 20 percent, a 
higher evaluation under this code is not warranted.  However, 
consideration of impairment of the contiguous joint, humus or 
arm, will be considered next.  The evidence of record does 
not show that the veteran has recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all left arm movements, or fibrous union or nonunion of the 
left humerus.  The evidence of record also does not show that 
the veteran has fibrous union or nonunion of the right 
humerus.  Therefore, the veteran does not meet the criteria 
for an increased evaluation under Diagnostic Code 5202.

The preponderance of the evidence is against the claims for 
increased ratings for both shoulders; there is no doubt to be 
resolved; and increased ratings are not warranted.  At no 
time during the pendency of this claim, has either shoulder 
disability been more or less disabling than as currently 
rated. 

B.  Left Knee Disability

The veteran's left knee disability is rated under Diagnostic 
Code 5260 (limitation of knee flexion).

Diagnostic Code 5260 provides the rating criteria for 
evaluation of knee disability based on limitation of flexion 
of the leg.  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260.

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation is to be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261.

The veteran's left knee disability may also be evaluated 
under Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Separate ratings are 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).

The veteran does not approximate the criteria for a 20 
percent rating for his limitation of flexion under Diagnostic 
Code 5260, as he has not demonstrated flexion limited to 30 
degrees.  VA examinations in September 2004 and October 2005 
and showed that his left knee flexion was normal, to 140 
degrees.  VA examination in January 2006 showed that his left 
knee flexed to 80 degrees with subjective pain.  The examiner 
noted that the veteran was able to flex the left knee to 90 
degrees with no discomfort noted while sitting in a chair.  
VA examination in December 2007 showed that his left knee 
flexed to 130 degrees, and was limited due to obesity.  The 
10 percent disability evaluation assigned sufficiently 
reflects the level of functional impairment demonstrated in 
light of the comments in the last VA examination report, 
noting no additional limitation of motion following 
repetitive use or flare ups.

Because no limitation of extension has been noted on any VA 
examination, a separate rating is not warranted under 
Diagnostic Code 5261.  

All VA examinations noted knee ligament stability was normal 
or negative.  Therefore, neither subluxation nor lateral 
instability is shown in the record and this precludes 
consideration of an additional separate rating under 
Diagnostic Code 5257.

The other diagnostic criteria related to the knees and legs 
have been considered.  These diagnostic codes, however, are 
simply not applicable to the veteran's service-connected left 
knee disability, as there is no evidence of ankylosis 
(Diagnostic Code 5256), dislocation or removal of the 
semilunar cartilage (Diagnostic Code 5258 and 5259), 
impairment of the tibia and/or fibula (Diagnostic Code 5262) 
or genu recurvatum (Diagnostic Code 5263).  As such, neither 
an increased rating nor separate, compensable ratings are 
warranted under these diagnostic codes.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  At no time during the pendency of this claim, has 
the disability been more or less disabling than as currently 
rated. 







ORDER

An increased 20 percent rating for a left shoulder 
disability, before January 4, 2006, is granted.

An increased rating for a left shoulder disability, from 
January 4, 2006, is denied.

An increased rating for a right shoulder disability is 
denied.

An increased rating for a left knee disability is denied.


REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board remanded the claim for an 
examination and opinions regarding the etiology of the 
veteran's  right hip, left hip, lumbar spine, cervical spine, 
right ankle and left ankle disabilities.

The veteran was afforded a VA examination in December 2007.  
The examiner stated that he could not confirm or deny any 
relationship between the veteran's right hip, left hip, 
lumbar spine, cervical spine, right ankle, left ankle, and 
right knee disabilities and service.  This case be must again 
be remanded to the agency of original jurisdiction for 
another opinion to comply with the Board's original remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations for his joint disorders.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the examination report(s) 
that the claims file was reviewed.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.

The examiner should diagnose whether the 
veteran manifests fibromyalgia.

The examiner should render an opinion as 
to whether the veteran has (1) objective 
indications of any chronic disabilities 
involving the right hip, left hip, lumbar 
spine, cervical spine, right ankle and 
left ankle, manifesting as 'signs' in the 
medical sense of objective evidence 
perceptible to an examiner, and, if so; 
(2) identify any known clinical diagnosis 
of each disorder, or note that the 
objective indications of chronic 
disability as revealed by medical signs 
are not attributable to a known clinical 
diagnosis.

The examiner should further render 
opinions as to whether any of the known 
clinical diagnoses of disability 
involving the right hip, left hip, lumbar 
spine, cervical spine, right ankle and 
left ankle are at least as likely related 
to injury or disease during active 
service and/or had their onset during 
active service.

The examiner must provide a complete 
rationale for all opinions and 
conclusions reached.  In arriving at 
diagnoses and opinions, the examiners 
should specifically discuss the 
significance of the veteran's in-service 
treatment for right knee pain in June 
1999; a 1st degree right ankle sprain in 
August 2000; a pulled right calf muscle 
in October 2000; a right ankle sprain in 
August 2001; a grade I sprain versus 
strain of the left ankle in March 2002; 
report of recurrent back pain on the 
February 2002 separation examination; and 
the December 2005 medical statement of 
"apparent fibromyalgia."

2.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


